
	

114 HRES 344 IH: Urging the discontinued use of the Confederate battle flag, which represents pain, humiliation, torture, and racial oppression, in remembrance of the Emanuel 9.
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 344
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Clyburn (for himself, Mr. Cleaver, Mr. Butterfield, Ms. Adams, Mrs. Beatty, Mr. Carson of Indiana, Ms. Clarke of New York, Mr. Clay, Mrs. Watson Coleman, Mr. Conyers, Mr. Danny K. Davis of Illinois, Ms. Edwards, Mr. Fattah, Ms. Fudge, Mr. Al Green of Texas, Mr. Hastings, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Mrs. Lawrence, Ms. Lee, Ms. Jackson Lee, Mr. Lewis, Ms. Moore, Ms. Norton, Mr. Payne, Mr. Richmond, Mr. David Scott of Georgia, Mr. Thompson of Mississippi, Mr. Veasey, Ms. Maxine Waters of California, Ms. Wilson of Florida, Ms. Bass, Ms. Brown of Florida, and Mr. Scott of Virginia) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Urging the discontinued use of the Confederate battle flag, which represents pain, humiliation,
			 torture, and racial oppression, in remembrance of the Emanuel 9.
	
	
 Whereas the Confederate battle flag has always been recognized as a deeply offensive symbol of opposition to civil rights legislation, integration, justice, education, and access to equal opportunity;
 Whereas officials have called for the removal of the Confederate battle flag from the grounds of the South Carolina State House in light of the shooting at the Emanuel African Methodist Episcopal Church in Charleston, South Carolina, where the following nine citizens were killed because they were African-American: Rev. Clementa Pinckney, Rev. Daniel Simmons, Sr., Tywanza Sanders, Cynthia Hurd, Sharonda Singleton, Myra Thompson, Susie Jackson, Ethel Lance, and Rev. DePayne Middleton-Doctor;
 Whereas for decades, prominent African-American leaders along with members of the general public have fought and called for the removal of the Confederate battle flag, as an insulting representation of humiliation, torture, and racial oppression;
 Whereas Walmart, Sears, eBay, and Amazon will discontinue selling merchandise displaying the Confederate battle flag;
 Whereas three other States still have depictions of or symbolic references to the Confederate battle flag adopted in their own flags, including—
 (1)Mississippi: the upper-left corner of the State flag is a smaller version of the Confederate battle flag;
 (2)Alabama: the red cross of the State flag was designed to preserve some of the distinctive features and ideals of the Confederate battle flag; and
 (3)Florida: the cross on the State flag was inspired by the design of the Alabama flag; Whereas the Supreme Court of the United States issued a ruling on June 18, 2015, in Walker v. Texas Division, Sons of Confederate Veterans, Inc., stating that Texas did not violate the Constitution by prohibiting license plates depicting the Confederate battle flag;
 Whereas Alabama, Georgia, Louisiana, Maryland, Mississippi, North Carolina, South Carolina, Tennessee, Virginia, and West Virginia continue to allow the depiction of the Confederate battle flag on license plates; and
 Whereas continued display of the Confederate battle flag has resulted in perpetual racial tension and conflict; instilled pain in the lives of American people; and been appropriated as a symbol of hatred, brutality, and oppression: Now, therefore, be it
	
 That the House of Representatives, understanding that the United States can achieve a more perfect Union through avoidance of government speech which promotes or displays symbols, signs, and vestiges of racism, oppression, and intimidation in the States, localities, and territories, and urging the promotion of tolerance and unity by taking actions to ensure that government speech does not foster division, disharmony, or intolerance through government-issued or sponsored flags, signs, images, or other symbols—
 (1)urges States hanging the Confederate battle flag in public and State locations to remove the flag; (2)urges States to discontinue use of the Confederate battle flag and its likeness on any property deemed governmental speech, including license plates;
 (3)urges businesses to discontinue selling Confederate battle flags and any related merchandise; and (4)urges States with flags that include depictions of and symbolic references to the Confederate battle flag to remove those depictions and references.
			
